A0 106(Fev,04/10)ApplicationforaSearchWarrant                                                                             .
                                                                                                                   Fjj
                                                                                                                     zo
                                U NITED                ATES D ISTRICT COURT                              JpN j2 2gjg
                                                            forthe                                    J
                                                                                                       U c.           E% CLERK
                                                W estern DistrictofVirginia                          BY: .
                                                                                                              Ep     c        '
              IntheMatteroftheSearchof                        )
        lBl
          -if)% describethepröpertytobesearched               )
       orldent? thepersonbynameandaddress)
 InformationassociatedwithFacebookuserCarlLee
                                                              '
                                                              )
                                                              )
                                                                         casexo.     p.19<J 1%
DAVIS JrwithFacebookID:100002307110494thatis
          .                                                   )
                                                              )
       stored atpremises controlled by Facebook
                                      APPLICATION FOR A SEARCH W ARRANT
         l afederallaw enforcem entofticeroran attom ey forthegovernment,requestasçarch warrantand state under
penaltyofperjurythatIhavereasontobelievethatonthefolloFingpersonorproperty(identh thepersonordescribethe
propert
      y tobesearchedandgiveitslocationl:
  See M achmentA
located inthe         Northern       Distrid of                Cali
                                                                  fornia               ,there isnow concealed (identh the
personordescribethepropert
                         ytobeseize@-
                                    .
  See M achmentB

         ThebasisforthesearchunderFed.R.Crim.P.41(c)is(checkoneormore):
                  I
                  Y evidenceofacrime'
                                    ,
                  !
                  D contraband,fruitsofcrime,orotheritems illegally possessed;
                  D property designedforuse,intended foruse,orused in committing acrim e'
                                                                                        ,
                  I
                  D aperson to be arrested ora person who isunlawfully restrained.
         The search isrelated to aviolation of:
          CodeSection                                                    OffenseDescription
      Ti
       tle 21,USC,Section 846              Conspiracyto Distribute Controlled Substances


         The application isbased on thesefacts:
       Se4 AttachmentC

         V Continuedontheattachedsheet.
         O Delayednoticeof     days(giveexactendingdateifmorethan30days:                                       )isrequested
           under18U.S.C.j3103a,thebasisofwhichissetforthontheattachedsheet '
              .
                                                   N




                                                                                      Ap licant'
                                                                                               s signature
                                                                                         V
                                                                                '

                                                                  '
                                                                                    SpecialAgentRyan Tem m
                                                                                       Printed nameandtitle
Sworn to beforeme and signed inmy presence.

Date: @/I./t,                                                                           Judge'
                                                                                             ssi
                                                                                               gnature
 City and state: Abingdon,VA                                          Honorable Magistrate Judge Pamela Meade Sargent
                                                                                       Printednameand title

        Case 2:19-mj-00016-PMS Document 1 Filed 06/12/19 Page 1 of 25 Pageid#: 1
                                 ATTACN       NT A

                               Property iobesearched

      Thiswarrantappliestoinform ation associated with Facebook userCarlLeeDAVIS Jr.

withFacebook ID car1.davis.1088(Account#100003307110494)thatisstoredatpremisçs
owned,m aintained,controlled,oroperated byFacebook h c.,acompany headqum eredin

M enloPark,California.




Case 2:19-mj-00016-PMS Document 1 Filed 06/12/19 Page 2 of 25 Pageid#: 2
                                         ATTACH M ENT B

                                   ParticularThingsto beSeized
    1.     Inform ation to bedisclosed by Facebook
'

    Totheextentthattheinformation describedinAttachmentA iswithin thepossession,custody,

    orcontrolofFacebookInc.(sTacebook''),including@nymessages,records,files;logs,or
    infonuation thathavebeen deleted butarestill'avilabletoFacebook,orhavebeenpreserved

    pursuanttoarequestmadeunder18U.S.C.j270349,Facebookisrequiredtodisclosethe
    following information to the governm entfor each userID lissed in Attachm entA :

           (a)    A11contactandpersonalidentifyinginformation,includingfullnnme,user
                  identification num ber,bitth date,gender,contacte-m iladdresses,Facebook

                  passwords,Facebooksecudtyquestionsandanswers,physicalad&ess(including
                  city,state,andzip code),telephonenumbers,screennames,websites,andother
                  personalidentifiers.

           (b)    A11activitylogsfor.
                                    theaccountanda1lotherdocumentsshowingtheuser'sposts
                  and otherFacebook activities;

           (c)' A11photosandvideosuploaded'bythatu:erm 'andallp'hotosandvideos
                  uploaded by any userthathave thatusertagged in them to include dT acebook

                  Live''videos-.

           (d)    A11profileinformation;NewsFeedinfonnation;statusupdates'
                                                                         ,libkstovideos..
                  photographs,nrtièlèj,and'otheritem s;N otes;W allpostings;fdend lists,ihcluding

                  the friends''Facebook useridentification num bers;xgroupsand networksofwltich

                  the userisa m em ber,inclùding the groups'Facebook group identification

                  nllmbers;futtlreand'pasteventpostings;rejected'Triend''requests'
                                                                                 ,commentsi.



    Case 2:19-mj-00016-PMS Document 1 Filed 06/12/19 Page 3 of 25 Pageid#: 3
           gifts;pokes;tags;andinformatiop abouttheuser'saccessanduseofFacebook

           applications;

           A1lotherrecordsofcommunicationsandmessages(electroniccommunication
           information)madeorreceivedbytheuser,includingallprivatemessages,chat
           bistory,videocallinghistory,and pending tsFriend''requests;

           Allt'check ins''and otherlocation irlformation;

     (g)   Al1IP logs,includingallrecordsoftheIPaddressesthatloggedintotheaccount;
    (h)    A11recordsoftheaccount'susageoftheGtike''feature,includingal1Facebook
           postsand a11non-Facebook webpagesândcontentthattheuserhasdsliked'';

    (i)    A11informationabouttheFacebookpagesthattheaccountisorwasa<sfan''of;
    U)     A11pastandpresentlistsoffriendscreatedbytheaccount;
    (k)    A1lrecordsofFacebook searchesperformedbythea
                                                      'ccount;
     (1)   A11informationabouttheuser'saccessanduseofFacebookM arketplace;
     (m) Thetypesofserviceutilizedbytheuser;
           Thelengthofservice(including startdate)andtllemeansandsourceofany
           paymentsassociatedwiththeserdce(includinganycreditcardorbnnkaccount
           numberli.
           All'privàcy.settihgsand'otheraccountsettings,incltzdingprikacy.settingsfor

           individuatFacebook postsand'activities,and a11recordjshowingwlzièh Facebook

           usershave been blocked'by the account;

    (p)    A11recordàpertailzingtocommurlicationsbetweenFacebook andanyperson
           regarding the user orthe user''
                                         sFacebook account,including contactswith support

           servièesand'recordàofactibnstaken.




Case 2:19-mj-00016-PMS Document 1 Filed 06/12/19 Page 4 of 25 Pageid#: 4
                                                                                  1




I1.    Inform ation to be seized by the governm ent        .




U pon receiptofthe inform ation from Facebook'described in Section lofA ttachm entB,         .

governmentauthorizedpersonswillteview thatipformation to lcyate the item'sdeséribedbelow.

Al1inform ation described above in Section Ithatconstitutes fruits,evidence and

instrumentalitiesofviolationsofTitle21U.S.C.j846,and 18U.S.C.b924(c)andinvolving
CarlLee D A VIS Jr.including,foreach usernam e identified on A ttachm entA ,inform ation

jertainingtothefollowingmatters:
           (a)Communications(e.g.postsandmessages(publicandprivate),friendrequests
              etc.)betweenCarlLeeDAVISJr.alzdanyotherpotentialsuspects/witnesses.
  '
           @) Evidenceindicatinghow andwhentheFacebookaccountwasaccessedorused,
              todeterminethechronolo'gicalandgeojraphiccontextofaccountaccess,use,and
              eventsrelating to the crim e underinvestigation and to the Facebook accolp t

              OW nef;

           (c)EvidenceindicatingtheFacebookaccountoFner'sstateofrnindasitrelatesto
              the crim esunderinvestigation'
                                           ,

           (d)Theidentityofthepersopts)whocreatedorusedtheuser1D,includingrecords
              thathelprevealthewhereaboutsofsuchpersonts).




 Case 2:19-mj-00016-PMS Document 1 Filed 06/12/19 Page 5 of 25 Pageid#: 5
                                    A FFID A VIT IN SU PPO RT O F
                         AN APPLICA TIO N FO R A SE AR CH W A R RA N T
            1,R yan C.Tem m ,being firstduly sw orn,hereby depose and state as follow s:

                         INTR O D U CTIO N AN D A G ENT BA C K G R O U ND
      1. Im ake thisaffidavitin supportofan application for a search w arrantforinform ation
            associated w ith a certain Facebook userID thatis stored atprem isesow ned,m aintained,
            controlled,oroperatedbyFacebooklnc.(tTacebook''),asocialnetworkingcompany
            headquartered in M enlo Park,California.The inform ation to be searched is described in
            the following paragraphs and in A ttachm entA .This affidavitism ade in supportofan
            applicationforasearchwarrantunder18U.S.C.jj2703(a),2703(b)(1)(A)and
        .
            2703(c)(1)(A)torequireFacebooktodisclosetothegovernmentrecordsandother
            inform ation in itspossession,pertaining to the subscriberorcustom erassociated w ith the
            user1D .
      2. 1am an investigative 1aw enforcem entofficerofthe United States within the m eaning of
            Section251047)ofTitle 18UnitedStatesCode,andam empoweredby1aw toconduct
            investigations and to m ake arrestsforthe offenses enum erated in Section 2516 ofTitle 18
            U nited States Code.
      3. 1am aSpecialAgent(SA)withtheBureauofAlcohol,Tobacco,FirearmsandExplosives
         (ATF)andhavebeenemployedforapproximatelytenandahalfyears(10.5)years.1
         receivedmytrainingwiththeFederalLaw EnforcementTrainingCenter(FLETC),andthe
            ATF attheNationalAcademyinBrunswick,Georgia.AttheATF NationalAcademywe
            trained in variousinvestigative techniquesto include preparing a propersearch w arrant.
            Since becom ing a SpecialA gentw ith A TF,Ihave pm icipated on num erous search and
            arrestw arrants. 1have a BachelorofA rts Degree in Crim inalJustice from The G eorge
            W ashington U niversity and aM asterofPublic A dm inistration from the U niversity of
1'          Nol'thCarolinaatCharlotte.1alsosuccessfullycompletedabasic1aw enforcement
1
I           academy with theCharlotte-M ecldenburg PoliceDepartmentand served nearlyeightyears
            as a police officer.
;
      4. Based on m y training and experience Ihave becom e fam iliarw ith m ethods used by
            traftickers to sm uggle and safeguard narcotics,to distribute narcotics,and to collectand
'           launderproceeds.The affiantisaw are ofthe sophisticated tactics they routinely use to
         attem ptto thw artdetection by 1aw enforcem entwhich include the utilization ofnum erous
     Casedi
          2:19-mj-00016-PMS        Document
           fferentcellulartelephones  ,counters1urvei
                                                   Filed
                                                     llanc06/12/19   Page
                                                           e,elaboratel    6 ed
                                                                      y plannof 25   Pageid#:
                                                                                     bution 6
                                                                                distri
!
   schem es,false orfictitiousidentities and coded com m unications and conversatibns.
5. The factsin thisaffidavitcom e from m y pe
                                            'rsonalobservations,m y training and
   experience,and inform ation obtained from otheragents and witnesses.This affidavitis
   intended to show merely thatthere issufficientprobablecausefortherequestedwarrant
   and does notsetforth allofm y know ledge aboutthism atter.
   Based on m y training and experienceandthefactsassetforth in thisaftidavit,thereis
   probable causetobelievethatviolationsof21USC 846,Conspiracy toPossesswith
   lntentto D istribute M etham phetam ine,have been com m itted by C arlLee D AV IS Jr.
    and others.There is also probable cause to search the inform ation described in
    Attachm entA for evidence ofthese crim es and contraband orfruits ofthese crim es,as
    described in A ttachm entB .
                                   PROBABLE CAUSE

 7. OnOctober15,2018,aLeeCountySheriff'sOffice(LCSO)deputyconductedavehicle
    stopofthevehicleCarlLeeDAVIS Jr.(henceforthreferredtoasDAVIS orCarlLee
    DAVIS)wasoperating.Duringasearchofthevehiclemethamphetamineanddnzg
    paraphernalia w ere located. A Virginia Forensic Science Laboratory exam ination
    determined2.4042gramsofmethamphetamine(henceforthreferred toasmeth)was
    present.
 8. OnNovember1,2018,VirginiaStatePolice(VSP)SpecialAgent(SA)JasonNichols
    andSouthwestDrugTaskForce(SW DTF)AgentJ.T.ColemaninterviewedCS1.CS1
    statedDAVIS isTravisPennington'scousinandhe(DAVIS)ismovinga72poundof
    m eth a day.Tony M cclellan owesa drugdebtof$25,000 to DAVIS. CS1stated
    DAVIS addsFentanyland heroin to hisdope.DAVIS and Josh Davis(largeTennessee
    source)havemadenumerous$25,000methdeals.
 9. OnDecember17,2018,BureauofAlcohol,Tobacco,FirearmsandExplosives(ATF)
    SA Ryan Tem m and W ise County Sheriff'sO ffice investigator SergeantCharlesCurry
    interviewedCS2attheSouthwestVirginiaRegionalJall,Duffield.CS2saidoneof
    TravisPennington'sm eth sourcesisD AV IS ofShepherd H illin K eokee.CS2 said the
    only otherperson they lcnow w ho can dealwith D AV IS is Susan M ullins.
 10.On January 14,2019,A TF SA Ryan Tem m and SW D TF A gentClintJohnson
    interview ed CS3 atthe ScottCounty Courthouse. C S3 said D AV IS ofKeokee isa large
    supplierofm eth. CS3 said he/she hasknown him fora num berofyears. D uring fouror
    five m onthsin the sum m erof2018,CS3 said they took Jim m y ttBooger''Shupe to
Case 2:19-mj-00016-PMS Document 1 Filed 06/12/19 Page 7 of 25 Pageid#: 7
           DA VIS'S m any tim es. Shupe usually boughta W pound ofm eth orm ore ata tim e. CS3
           said in addition to Shupe,M attScottand D ale Jonesbuy m eth from DA V IS. CS3 said
           they had putm oney in five tim es to getthem selves an 8-ba11to halfan ounce.
         11.OnFebruary 15,2019,ATF SA RyanTemm,DrugEnforcementAdministration(DEA)
            TaskForceOfficer(TFO)BrandonJohnsonandSW DTFAgentClintJohnson
           interview ed CS4 atthe ScottC ounty Sheriff's Office. CS4 said D AV IS is selling a lot
            ofmeth rightnow. CS4 said DAVIS willhide hismeth in thecap orton top ofthe a/c
            unit. She know s DA VIS sells to Jim m y E<Booger''Shupe,w ho cutshism eth w ith PV P
            and M olly he buysonline.
         12.O n February 20,2019,ATF SA R yan Tem m and SW D TF A gentLarry M ullins
            interviewedCS5attheUnitedStatesAttomey'sOffice(USAO)inAbingdon,VA.CS5
            saidhe/shemiddle-manned9to 12dealsbetweenVaughn(largeRoanokesource),
            Travis Pennington and Jam ie Cluistian. CS5 said he/she believed D A V IS wasalso
    .       putting up m oney. CS5 stated the people they know Pennington w asselling m eth to are:
            LewisHickman,TravisSkaggs,JoeHobbs,CarlLeeDAVIS (CS5saw DAVIS bring
            moneytoPenningtonatCS5'shouse),JamieChristian,Jamesttstix''Johnson,M ichael
            Turner,Susan M ullins and Jonathan Funk.
         13.On February 26,2019,A TF SA Ryan Tem m and SW D TF AgentClintJohnson
            interview ed CS6. CS6 said on January 16,2018 he/she and others including,Susan
            M ullinsand Stephanie Canolla1ldrove to a residence in Keokee on Shepherd H ill.
            From the description agentsknow this to be the residence ofCarlLee D A V IS. CS6 said
            the purpose forgoing there w as forM ullinsand Carrollto purchase m eth. CS6 said
            DA V IS isw here the large am ounts ofm eth are com ing from atthe m om ent. Upon their
;           arrival,CS6 said M ullinsw entinto the house. She eventually cam e outw ith a m an CS6
            did notknow ,who wascarrying an AR-15. The man appeared veryparanoid to CS6.
            CS6saidtheyalltalked,meanwhileasilverFordsédan(possiblyaFusion)withtwo
;           fem ales in ithad been circling on the road below . The m an told M ullins to go to the
7           m ailbox to check forhism oney. M ullinstold him there w as notany m oney in the box,
            CS6 said heaccused them ofstealing,pointed the gun atthem apd searched them and
            the car. CS6 said M ullinsknew the people in the silvercarand m essaged them . They
            cam e back by and deposited the m oney in the box. She said the m an wasthep ok. CS6
            believesCarrollpurchased $1,200wol'th ofm eth andM ullinspurchased $600worth of
            m eth. This m an in Keokee is also source forTony M cclellan,CS6 said. D uring the
        Case 2:19-mj-00016-PMS Document 1 Filed 06/12/19 Page 8 of 25 Pageid#: 8
        abovetrip,them an told M ullinsET ofly''needsto bring him his$1,600because he
        (Tony)shortedhim lasttime.
     14.O n M arch 5,2019,ATF SA Ryan Tem m and SW DTF A gentsLarry M ullins and
        K enneth Hillinterview ed CS7 atthe W ise County Sheriff s Office. CS7 said Joshua
        GtB acon''Sutherland sells m eth and his source from aboutJune to A ugust/septem berof
        2018 w as Jerem y M allory ofExeter. CS7 s'
                                                  aid M allory's source is CarlLee D A V IS of
        K eokee. ln the sum m erof2018,CS7 F aited down the road w hile Sutherland and
        M allory w entto D AV IS'S to purchase m eth. CS7 doesn'tknow how m uch m eth               '
         M allory orSutherland goton this firstoccasion. CS7 stated on one occasion another
         person,an EEold m an,''also w aited in the wide spotdown the road from DA V IS'S. H e
         had also given m oney to M allory to getm eth from DA V IS. CS7 thinks Sutherland got
         3-4 ounces and M allory had a gallon zip-lock bag w ith m eth in it. CS7 said Sutherland
         neverdealtwith D AV IS alone. CS7 said he/she personally w aited down the road from
         D AV IS'Sapproxim ately 25-30 tim esw hile Sutherland and M allory w entto D AV IS'Sto
E        getm eth.They gotatleast2-3 ounceseach time.ln August2018,TonynM cclellan and
!
         Sutherland began hanging out,supplying each other. CS7 said M cclellan also buys
         from D AV IS. Sutherland has sentm oney with M cclellan to buy m eth from D AV IS.

i
     15.O n M arch 7,2019,ATF SA Ryan Tem m and ScottCounty Sheriff'sO ftk e Chief
1        DeputyPeteChambersinterviewed CS8 attheScottCounty Courthouse C S8 said  .

i
         Susan M ullins and Tony M cclellan have a child together. M ullinsis living with
         DAVIS atthem om ent. CS8saidhe/shehasbeen to DAVIS'Sapproximately 10 tim es
         w ith M cclellan to buy drugs. CS8 alw ays satoutside in the car. M cclellan w entinside
                                                                              '
                         .

         and gota couple ounces each tim e. CS8 said M cclellan and D A VIS had a falling out
         overM ullinsand M cclellan has notbeen back in som e tim e. CS8 said D AV IS and
         M cclellan had m ade a dealforM cclellan to trade D A VIS a w asherand dryerform eth.          ,
:
:
         M ullinsgotw ind ofthis and wentto getthe w asher and dryerbefore M cclellan and
         tradèd them to DA V IS'forthe m eth. CS8 said DA V IS'S m eth source had been bustyd so
(
!        M ullinscalledM cclellan tellinghim DAVIS needed ahook-up. M cclellan told herto
:
         callJosh Sutherland. CS8 said,in chronologicalorder,M cclellan,s sources since he/she
         has known him were/are: D A VIS,a guy in Knoxville,Brandy H am ilton,Susan M ullins,
         Connie LN U and lastly back to M ullins.
     16.On M arch 21,2019,A TF SA R yan Tem m ,DEA TFO Brandon Johnson and SW D TF
        A gentClintJohnson interviewed CS9 atthe ScottCounty Sheriff's Office. CS9 said
    Casethey
         2:19-mj-00016-PMS      Document
             know othersw ould also trip w ith1Penni
                                                 Filed
                                                    ngt06/12/19    Page
                                                       on to K entucky to9piof
                                                                            ck25
                                                                               up mPageid#:
                                                                                   eth.     9
                                                                    k



               Between CS9 and these others Pennington w asgoing to pick up m eth on a daily basis.
               These others included: Jim m y çtBooger''Shupe,Jerem y KEM oose''M use,Jerem y
               M allory,Travis Skaggs,Sam Caudill,Tom m y Russell,A nthony Holm esand Carl
               DA VIS. CS9 said in 2016 he/she w entto Georgia w ith Jam ie Clzristian and Jam es
               Johnson. They picked up apound ofm eth. TravisPennington,D A V IS and Joe H obbs
               lkadalsoputmoneyinon thepound.CS9saidin addition toSt
                                                                   revenEisenmenger,
               ççBoss,''Barry Hall,Josh Sutherland and DAVIS also supplied PENNW GTON with
               m eth. CS9 said the follow ing people can buy m eth directly from D A VIS athis house:
               Jim m y Shupe,Susan M ullins,Tony M cclellan,TravisPennington and Sam C audill.
               Christian w ould take m oney from CS9,Pennington,D AV IS,Johnson,Eric and Jerem y
               M ullins and w ould getm eth from D avid çlR abbit''K aywood. CS9 said rightnow the big
               m eth m overs are D A VIS and Susan M ullins. D A VIS hides his m eth outside,has
               cameraseverywhereandhast'tons''(20-30)ofgunsinabackroom,he/shehasseenhim
               with pounds ofm eth ata tim e.
            17.On M arch 22,2019,A TF SA R yan Tem m and SW D TF A gentsJ.T.Colem an and Clint
               Johnson interview ed CS 10 atthe Southw estV irginia RegionalJail,D uffield. CS 10 said
               theyonlydealtwithSusanMullinsacoupletimesaftershe(Mullins)andMcclellan
               brokeup,forsmallamounts(quarterounces).CS10 saidDAVISmighthavebeen
               M cclellan'ssupplier,they have heard ofD A VIS tk ough M ullins.
            18.O n A pril4,2019,ATF SA R yan Tem m and SW DTF A gentClintJohnson interview ed
               CS 11 atthe ScottCounty Sheriff's Office. CS 11 said the only person w ith weightright
               now is CarlLee D AV IS ofKeokee. CS 11 stated he/she hasbeen dealing directly w ith
               DAVIS sinceJuly2018andhasbeenbuyingan ounceofIce(crystalmeth)adayfor
               $700 from Octoberto present. CS11said in totalthey pxprchased meth from DAVIS for
               aboutthree m onths. CS 11 said he/she could go in D AV IS'Shouse to deal,butbefore
               thatD A VIS would leave the m eth in the m ailbox atthe bottom ofhis drive. CS 11 said
               between him /herand his/herpartnerthey got2 ouncesofm eth a day from D A VIS.
               They werespending $1,400 aday. CS11would also goin on dealswith Jimm y Shupe.
-'
               C S11 stated D AV IS carries a gun and has seen him with an A R-type rifle. DA V IS has
               atleastten guns athis house. CS 11 said they have seen atleastthatm any different
               guns. CS 11 said DA V IS has said he willtake gunsfortrade on m eth. CS 11 said there
     '
               are very few people w ho can dealface-to-face w ith DA V IS. The people CS 11knows
               w ho can are: Jim m y Shupe,Becky Light,Tony M cclellan,Jerem y M allory and CS 11.
         Case 2:19-mj-00016-PMS
              C S11 said they believe DDocument   1 tFiled
                                        A VIS hasswi ched t06/12/19
                                                           o a differentPage  10
                                                                         supplierrof 25 lyPageid#:
                                                                                  ecent    as the m et10
                                                                                                      h
      used to be wetter.The nightbefore CSll'sarresthe/she had been to D A VIS'Sand
      gotten tw o ounces and thisisthç m eth they w ere caughtw ith.
  19.On April5,2019,A TF SA Ryan Tem m and SW D TF AgentClintJohnson interview ed
      CS 12 atthe ScottC ounty Sheriff's Office. CS 12 said they have seen gunsatD AV IS'S,
      specitically a big black gun thatanotherperson told him /herw as an AR . CS 12 said they
      have only personally boughtm eth from D AV IS on fouroccasions. lnitially,CS12 said
      they had only boughtfrom him tw ice,then three tim esand finally fourtim es. The first
      tim e CS 12 boughtfrom D A V IS the m eth wasin the m ailbox. The second tim e,CS 12
     'w as alone,the third tim e R ikkiCappsw as with him /herand the fourth tim e CS 11 w as
      w ith him /her. CS 12 said DA V IS w on'tdealw ith CS 11as they w entto schooltogether.
      W hen CS 12 originally w as dealing with D A VIS itwastllrough Susan M ullins. CS 12
      had m etherata party in Big Stone Gap. M ullins told CS 12 ifthey needed anything to
      callherand askedifCS12knew çEBub''(DAVIS).CS12saidhe/sheknew M ullinsknew
      D A V IS and C S 12 thoughtthatifD AV IS learned he w as selling to CS 12 through
      M ullinshe w ould eventually dealdirectly w ith CS 12 so CS 12 could cutoutthe m iddle-
      man(M ullins).Forabout2.5months(Jantomid-M arch2019),CS12 saidhe/shetook
      M ullins to D A VIS'Sto buy m eth atleasttwice a w eek,probably m ore. Between the two
      ofthem ,they gota totalof2-3 ounces,ofw hich CS 12 said !4 ounce to an ounce w as
      his/hers. DAVIS'Spricewas$700/ounce. CS12 said DAVIS and M ullinswentto Las
      Vegassometimeinthelastcoupleweeks(mid-M arch)andwhenthey gotbackDAVIS
      cutM ullins off. M ullinstold CS 12 D A VIS gets hism eth from a Kingsportsource.
      CS 12 said DA V IS isextrem ely paranoid and hascam eraseveryw here. CS 12 said the
      period during which he/she and M ullinsw entto D A VIS'S w asJanuary to m id-M arch.
      A fterm id-M arch,CS 12 wentto theirsource in Kentucky. K eptucky w as outtw ice
      w hen CS 12 boughtfrom D AV IS. The firsttim e CS 12 gota whole ounce and the person
      CS 12 w asw ith gota W and 1
                                 /2ounce and the second tim e they both gotounces. D AV IS
      told CS12 he only had threepeopledealing forhim : Shupe,CS12 and one otherperson.
      CS12saidDAVISalwayshasthemethreadytogowhenhe/shegetsthere(tohis
      house).CS12doesnotknow wherehekeepsit.
  20.O n April11,2019,ATF SA Ryan Tem m and SW D TF A gentBucky Culbertson
      interview ed C S 13 atthe SW D TF oftk e. CS 13 said he/she boughtm eth from CarlLee
      D AV IS 5-10 tim es,an ounce ata tim e,afterM ay 2018. CS 13 said he/she m etD A VIS
     through Tony M cclellan. CS 13 said M cclellan w asm ad atthem for going directly to
Case 2:19-mj-00016-PMS
     D AV IS because he coulDocument   1 DFiled
                            dn'tbuy from    AV IS06/12/19
                                                  anym orebePage
                                                             cause11
                                                                   heof
                                                                      ow25   Pageid#:
                                                                             m m oney.11
                                                                         ed hi
         CS13 said DAVIS wasalsom ad atM cclellanbecauseM cclellan nevergavehim llis
         m eth '
               fasteàough after going to pick itup forhim . CS 13 said m ostofthe m eth
         M cclellan w as getting w asboughtw ith D AV IS'Sm oney. On one ofthe Knoxville trips
         cs13 saidtheymetoAvls onuootowltlollow andoavls gaveM cclellanmoney
         for the m eth M cclellan w astripping to pick up. CS 13 said he/she m etSusan M ullins at
         AùthonyM arshall's.M ullinstoldCS13sheboughtmethfrom DAVISorshegotit
         from M cclellan.CS13saidhis/hermajorsourcesofmethwasfirstDAVIS andthen
         StBoss''and D w ayne LN U in K noxville.
      21.O n April25,2019,ATF SA Ryan Tem m and SW D TF A gentLarry M ullinsinterview ed
         CS 14. CS 14 said he/she w as selling m eth forJoe Freem an. CS 14 said he/she w as athis
         traileroneday(inAugust2018)whenFreeman'ssourcecnmetore-up.Thissourcewas
         CarlLee D A V IS. CS 14 said he/she w as in the bedroom when they did the deal. CS 14
         said D A VIS took outhis handgun and laid iton the dresser. There w as no talking,
         D A VIS putthe m eth on the scale and Freem an gave him the m oney. CS 14 believed
         he/she saw atleasta halfounce. They allhung outand sm oked m eth. Otherthan seeing
         D A VIS,thistim e CS14 said he/she has only been to D AV IS'Shouse tw ice to pick up
         m eth him self/herself. The firsttim e CS 14 w entto D A VIS'Shouse wasw ith Jam es
         Laforce. This w as abouta w eek afterm eeting D AV IS atFreem an's. Laforce w as going
         to DA V IS'Sand C S14 rode w ith him . CS 14 said he/she satin the vehicle atfirst,but
         D A VIS w aved him /herto com e in aftertheirdealw asdone. C S 14 believes Laforce got
          abouthalfan ounce. C S 14 said Laforce gave him /her 3-4 gram s and D AV IS gave
          him /her2-3 gram s. CS 14 said he/she again saw D AV IS with the gun he/she had seen
         him carrying w hile atFreem an's. The second tim e CS 14 w entto D AV IS'S he/she w as
         with ShanaHall. ltwasHall'sdeal,buthe/she had $50 in it. Therewasalso another
          m ale w ith them ,butC S 14 couldn'trem em berhisnam e. CS 14 said he/she and H all
          wentin the house,butthe m ale satin the car. H alldid the deal,butCS 14 said he/she
          w atched. C S 14 said he/she saw the sam e handgun he/she saw on the tw o previous
          occasions. H e carries itforintim idation,C S 14 said.
(
      22.On A pril24,2019,ATF SA R yan Tem m and SW D TF A gentJ.T.C olem an interview ed
l        CS15 attheSullivan County Jail.
I                                            CS15saidhe/shesoldapoundofmethtoCarlLee
          D AV IS on three occasions. TravisPennington had broughtD A V IS to the A m ericourtto
          m eethim /her.
      23.O n M ay 2,2019,SW D TF agentsLarry M ullins and Kenneth H illinterviewed CS 16.
    Case 2:19-mj-00016-PMS
         CS 16 stated during 2017Document   1 Filed
                                  he/she,Sutherl    06/12/19
                                               and,Sonny W illisPage 12 ofas
                                                                ,and Thom  25Shepher
                                                                               Pageid#:   12
                                                                                    d w ent
             to aguy named Carlin Keokee,VA. Shepherd and Sutherland putup them oney and
             gota IX pound ofIce. CS 16 stated he/she couldn'trem em ber a lotaboutthe trip because
             he/she w as underthe influence oflce atthe tim e.
          24.O n April24,2019,SW D TF AgentLan.y M ullins interview ed CS 17. CS 17 stated he/she
             hasknow n Tony M cclellan for approxim ately 20 years and during thattim e he/she has
             purchasedfrom and soldprescription'narcoticstoM cclellanandhasusedmarijuanaon
             occasion with him .CS 17 stated during late sum mer2018 M cclellan took him /herand
             Brandy H am ilton to a single-w ide trailerin Keokee,VA occupied by a white fem ale
             namedJessica(Honeycutt),whowasreferredtoasTravis's(Pennington)ex-wife.
             CS17 statedhe/sheand Ham iltonprovided M cclellanwith $600 each and M èclellan
             had hisow n m oney,buthe/she w asunsure ofthe am ount. M cclellan leftthem at
             Jessica'sand w entto see C arlLee DA V IS. CS 17 stated M cclellan returned with a
             quarterpound ofIce. CS 17 stated he/she and H am ilton each received an ounce. CS 17
             stated notlong after,M cclellan took him /herand H am ilton to Jessica's again and
             repeated the sam e transaction. CS 17 stated he/she has provided m oney to Susan M ullins
             and latershe would return w ith 1ce claim ing she purchased itfrom CarlLee D A VIS.
             CS 17 said the 1ce com ing from D AV IS hasa yellow orbrow nish tintto it. CS 17 stated
             the following people w ere purchasing Ice straightfrom D AV IS: Susan M ullins,Brandy
             H am ilton,Tony M cclellan,Allie B atesm ainesand Joe H obbs.
          25.On M ay 7,2019,A TF SA Ryan Tem m and SW DTF A gentClintJohnson interviewed
             CS 18 atthe SouthwestVirginia RegionalJailatDuffield. CS'
                                                                     18 stated he/she has
             known CarlLee D AV IS his/herw hole life,buthas only been dealing with him
             regarding purchasing m eth the lastcouple years. CS 18 thinksD A VIS'S source of
             supply are 'sM exicans.'' CS 18 said from M ay 2018 up to the day before he/she w as
.
             arrested(endofApril)he/shehasboughtanounceofmeth from DAVIS oncetotwicea
             week.DAVIS chargesCS18 $700-800 an ounce. CS18saidthere aregunsallover
             DA V IS'Shouse. D AV IS has 20-30 guns,CS 18 estim ated. There is a loaded gun in
!
'   '

:            every chairand DA VIS alw ayshasone on him ,CS 18 said. CS 18 said he/she has seen
i            DAVIS usemethandhasuseditwithhim          .   C S18 estim ated DA V IS is spending     '
             $17,000-20,000 onm ethevery week. CS18 said,in addition to himself/herself,DAVIS
             also sells to TravisPennington,M isty N elm sand Jerem y M allory.
          26.O n M ay 8,2019,A TF SA R yan Tem m and SW D TF AgentClintJohnson interview ed
t            CS 19
                   atthe SouthwestV irginia RegionalJailatD uffield. CS 19 said N elm s'sm eth
        Case 2:19-mj-00016-PMS  Document
                                  S orfrom1 Ki
             com esfrom CarlEeeDAVI          Filed
                                              ngspo06/12/19
                                                   rt.DAVISPage  13sPe
                                                            isTravi of nni
                                                                       25ngt
                                                                           Pageid#:
                                                                            on'scous13
                                                                                    in
     and he/she hasknown him fortwenty years,buthasneverboughtanym eth directly
     from him . CS 19 know sD A VIS hasalso sold m eth to Tony M cclellan.
  27.On M ay 10,2019,A TF SA R yan Tem m and SW DTF A gentLarry M ullinsinterview ed
     CS20. CS20 said Joseph 'Ecracker''Flannery took him /herto a house on a hillin
     K eokee eve/y couple ofdays forabouttw o m onthsto pick up m eth. CS20 said he/she
     doesn'tknow the nam e ofthe person from whom Flannery w asbuying atthisresidence,
     butthe nam e lr enise''cam e up on herphone w hen she tried to connectto W i-Fiin the
     driveway.CS20 boughtmostly an ounce each time for$700-750.W hen Flannery took
     him /herhe/she had to w aitin the car atthe bottom ofthe drivew ay. CS20 said B ates
     also took him /herto this house and he/she stillhad to w aitin the car,butB atesdrove to
     the top ofthe drivew ay. They were there w ith a fem ale and they both w aited in the car
     w hileB ates wentinto the house. CS20 said he/she boughtan ounce. CS20 said he/she
     rem em bersone tim e he/she boughtbluish-tinted,w etm eth from the house in K eokee,
     Pennington and Bates. He/she believed this wasoutof one batch ofm eth and they had
     a11gotten itfrom the sam e source.
  28.O n M ay 21,2019,SW DTF A gentsLarry M ullinsand M attRussellinterview ed CS21.
     Priorto theinterview AgenisM ullins,Russelland J.T.Coleman travelled with CS21to
      Keokee,V A . C S21 pointed atand identified CarlLee D AV IS'Sresidence as 525
     Shepherd H illRoad Keokee,V A .24265. CS21 stated this isthe sam e residence he/she
     provided the follow ing inform ation about. CS21 stated around the beginning of
     December2018he/shemadeplanstovisitasubjectknownasC<JR,''whoiscurrently
     incarcerated,and Lacey Holm es in Johnson City,TN . CS21 stated he/she received a
     phone callfrom H olm es priorto leaving his/herresidence. H olm esinstructed CS21 to
      meetamalesubjectattheBurgerKinginBigStoneGap.HolmestoldCS21themale
      subjectwouldchecktheoilinhis/hervehicleandthenplaceapackageinthevehiclefor
      him /herto deliverand forCS21notto touch it. Holm es nevertold CS21 who the m ale
      subjectwasoranythingabouthim.CS21statedhe/sheandLizzyJohnsonanivedat
      BurgerKingbeforethemalesubject.CS21statedthemalesubject,who he/shelater
      determ ined to be C arlLee D AV IS,anived. CS21 stated D AV IS checked the oi1in
      his/hervehicle and then putapackage in his/hervehicle advising him /her notto touch it.
      CS21 stated he/she and Jolm son leftand delivered the package to JR and H olm esata
      m otelroom ,possibly atthe BestW estern offExit23 in Jolm son City,TN . C S21 stated
      JR tookthepackagetothebackpal'tofroom,buthe/shesaw arig(syringe)stickingout
Case 2:19-mj-00016-PMS      Document    1 8-
                                           Filed 06/12/19   Page  14for
                                                                     of m
                                                                        25nkiPageid#: 14
     ofit. CS21 stated JR gave him /heran   ba11ofm etham phetam ine         ng the
              delivery. CS21 stated he/she gave a sm allportion to Johnson. CS21 stated once he/she
              gothom e he/she used som e ofthe m eth and sold the rest. CS21 stated soon after
              Christm as 2018 he/she drove Lacey Holm es to a residence on Shepherd H illRoad in
              Keokee,VA . CS21 stated he/she laterfound outthisw as CarlLee D A VIS 's residence.
              CS21 stated upon arriving Holm es w entinto the residence and convinced D A V IS to let
    '
              CS21 com e inside. CS21 stated H olm escam e back outand broughthim /her into the
              residence. CS21 stated before he/she purchased narcoticsfrom D A VIS he searched
              him /her,instructing him/herto place herearrings in w ater,and scanned him /herw ith
              som e type ofelectronic device thatdetected signals. CS21 stated H olm espurchased an
              indeterm inate am ountofm etham phetam ine from D AV IS. CS21 stated he/she
              purchased halfan 8-ballfrom DAVIS for$60.CS21stated DAVIS weighed themeth
              on a digitalscale and leftiton the scale. CS21 stated he/she laid the m oney down on the
              lcitchen counter and then picked the m eth up offthe scale. CS21 stated H olm esused
              som e m eth priorto leaving. CS21 stated he/she saw a large am ount,over an ounce,of
              m eth in a plastic bag w hile inside residence. CS21stated on eitherthe 20th or 24thof
                                                              /
              April2019 he/she video called D A VIS through Facebook. C S21 stated during the call
              he/she told D A VIS he/she wason his/herw ay to hishouse alone. CS21 stated upon
              arriving D AV IS m ethim /heratthe gate ofhisresidence and told him /herhe/she
              couldn'tgo inside thatSusan w as in the house. CS21 stated he/she neversaw Susan,but
              assum ed itw as Susan M U LLW S because D A VIS and she had recently been to Las
              V egastogether. CS21 stated DA V IS pulled his shirtup and showed him /hera black
              semi-automatichandguninhiswaistband.CS21statedDAVtShadhim/herstep outof
              the vehicle and scanned him /herand the vehicle w ith the sam e device he had used
              previously.CS21statedDAVISandhe/shegotintoagoldM ercedes(CS21showed
              pictureofcarfrom DAVIS'SFacebook).DAVIS placedapproximately2gramsof
              methnmphetamineon the consoleofthe vehicle. CS21stated he/she laid $60 down on
i             the console and then picked up the m eth. CS21 stated DA VIS told him /her to do a line
              ofm eth to prove he/she w asn'ta snitch and his com m entw as dssnitches can'tdo dope.''
'
              CS21 stated he/she used som e ofthe m eth to prove him wrong. CS21 stated he/she left
              and did som e m ore ofthe m eth w hen he/she gothom e and then sold the rest. C S21
              stated on M ay 18,2019,he/she and Kristy Salyers wentto D AV IS'Sresidence. CS21
              stated when they arrived D AV IS searched him /herand used the sam e electronic device
             to scan him /her. Salyers perform ed oralsex on D A VIS in exchange for
        Case 2:19-mj-00016-PMS
             m etham phetam ine. CS21Document
                                        stated he/s1he di
                                                       Filed 06/12/19
                                                         d notparticipatePage
                                                                         in any15 of 25conduct
                                                                                sexual   Pageid#: 15
                                                                                              . CS21
         stated-he/she saw the sam e black sem i-autom atic handgun laying on the couch. CS21
         stated he/she saw a huge safe in the bedroom . CS21 stated he/she did notuse or
         purchase any m eth thistim e.CS21 stated he/she and Salyersleft.
      29.On June 4,2019,A TF agents,localand state 1aw enforcem entexecuted a federalsearch
      ' w arrantatD AV IS'Sresidence. D uring the search agentsrecovered 20 tirearm s,
         approximately $26,500 in US currency and approximately 400 gram sofsuspected
         m etham phetam ine. D A VIS w as provided hisM iranda w mming,w hich he w aived,and
         m ade the follow ing statem ent: DA V IS stated one ofhism eth sourcesisin K ingspol't
         and his nam e isJosh 'EBoss''DA V IS. CarlDA V I'
                                                         S said he com m unicatesw ith Josh        '
         DAVIS viaFacebookM essengerforthepup oseofbufingmeth.
      30.On M ay 15,201941secured a federalsearch w arrantforthe Facebook account
         m aintained by M isty N ELM S. On June 6,2019 Facebook returned the results ofthe
         request. Ihave attached in A ttachm entD a portion ofthe conversationsbetw een

:
         DA V IS and N ELM S.
'     31.Through participation in thisinvestigation,lhave know ledge D AV IS m aintained a
         Facebook accountto com m unicate w ith otherFacebook users aboutthe distribution of
         m etham phetamine. A review ofFacebook public records indicate Facebook userCarl
         LeeD A V IS Jr.m aintains a Facebook accountwith a useridentification num berof
         100002307110494.
      32.O n April4,2019,a preservation requestw as sentto Facebook Inc.to preserve data
         associated w ith the account.
      33.Facebook ownsand operatesa free-access socialnetw orking w ebsite ofthe sam e nam e
         thatcan be accessed athttp://w ww .facebook.com . Facebook allow sits usersto establish
         accounts with Facebook,and users can then use theiraccounts to share w ritten news,
         photographs,videos,and otherinform ation w ith otherFacebook users,and som etim es
         w ith the generalpublic.
      34.Facebook asksusers to provide basic contactand personalidentifying inform ation to
         Facebook,eitherduring the registration processorthereafter.Thisinform ation m ay
         include the user's fullnam e,bil'th date,gender,contacte-m ailaddresses,Facebook
         passwords,Facebook securityquestionsandanswers(forpasswordretrieval),
         physicaladdress(includingcity,state,andzipcode),telephonenumbers,screen
         nam es,websitesand otherpersonalidentitiers.Facebook also assigns a user
         idehtification num berto each account. .

    Case
      35.2:19-mj-00016-PMS
         FacebookusersmayjoinDocument
                              oneormor1egr
                                         Filed
                                         oupsor06/12/19
                                                 networksPage 16dofand
                                                         toconne    25int
                                                                        Pageid#:
                                                                        eractwith16
     otherusers who are m em bers ofthe sam e group ornetwork. Facebook assigns a group
     identification num berto each group. A Facebook usercan also connectdirectly w ith
     individualFacebook usersby sending each usera GT riend R equest.'' Ifthe recipientofa
      ET riend R equest''accepts the request,then the two users willbecom e tTriends''for
     purposes ofFacebook and can exchange com m unications orview inform ation abouteach
      other. Each Facebook user's accountincludesa listofthatuser's dT riends''and a ttN ew s
     Feed,''which highlightsinform ation aboutthe user's lT riends,''such asprofile changes,
      upcom ing events and birthdays.
  36.Facebook users can selectdifferentlevels ofprivacy forthe com m unications and
      information associatedwiththeirFacebookaccounts.Byadjustingtheseprivacy
      settings,a Facebook usercan m ake inform ation available only to him selforherself,to
      particularFacebook users,orto anyone with access to the lnternet,including people w ho
      are notFacebook users. A Facebook usercan also create d'lists''ofFacebook friends to
      facilitate the application ofthese privacy settings. Facebook accountsalso include other
      accountsettingsthatuserscanadjusttocontrol,forexample,thetypesofnotifications
      they receive from Facebook.
  37.Facebook userscan create profiles thatinclude photographs,lists ofpersonalinterests,
      and otherinform ation. Facebook users can also postGtstatus''updatesabouttheir
      w hereabouts and actions,as wellaslinks to videos,photographs,articles,and otheritem s
      avaiiableelsewhereonthelnternet.Facebookuserscanalsopostinformationabout
      upcom ing Etevents,''such as socialoccasions,by listing the event's tim e,location,host,
      and guestlist. ln addition,Facebook userscan lçcheck in''to particularlocations or add
      theirgeographic locations to theirFacebook posts,thereby revealing their geographic
      locations atparticulardates and tim es. A particularuser's profile page also includesa
      d<W a11,''w hich is a space w here the userand his or herççFriends''can postm essages,
      attachm ents and linksthatw illtypically be visible to anyone who can view the user's
      profile.
  38.Facebook allow susers to upload photos and videos. Italso provides usersthe ability to
      tçtag''(i.e.,label)otherFacebookusersinaphoto orvideo.W henauseristaggedin a
      photo orvideo,he or she receives a notification ofthe tag and a link to see the photo or
      video. ForFacebook'spurposes,the photos and videosassociated w ith a user'saccount
      willinclude a11photos and videos uploaded by thatuserthathave notbeen deleted,as
      wellasa11photosand videos uploaded by any userthathave thatusertagged in them .
Case
  39.2:19-mj-00016-PMS      Document
     Facebook users can exchange private1m es
                                           Filed
                                             sage06/12/19   Page
                                                 s on Facebook wit17
                                                                  h otof
                                                                      he25   Pageid#:
                                                                         rusers. These 17
                 m essages,w hich are sim ilarto e-m ailm essages,are sentto the recipient'sEtlnbox''on
                 Facebook,which also storescopies ofm essagessentby the recipient,asw ellas other
                 inform ation. Facebook users can also postcom m entson the Facebook profilesofother
                                                                       )
                                                                       .

                 usersoron theirownprofiles;such comm entsaretyplcally associatedwith a specific
                 posting oritem on the profile. ln addition,Facebook has a Chatfeature thatallows users
                 to send and receive instantm essages tluough Facebook. These chatcom m unications are
        .        stored in the chathistory forthe account. Facebook also has a V ideo C alling feature,and
                 although Facebook doesnotrecord the calls them selves,itdoeskeep records ofthe date
                 ofeach call.                        )

              40.Ifa Facebook user does notw antto interactw ith anotheruser on Facebook,the firstuser
                 can Gtblock''the second userfrom seeing his orheraccount.
              41.Facebook has a dtlike''feature thatallow susers to give positive feedback orconnectto
                 particularpages. Facebook userscan ttlike''Facebook posts orupdates,as wellas
                 webpagesorcontentonthird-party(i.e.,non-Facebook)websites.Facebookuserscan
                 also becom e ttfans''ofparticularFacebook pages.
              42.Facebook has a search function thatenablesits usersto search Facebook forkeyw ords,
                 usenzam es,orpages,am ong otherthings.
              43.Each Facebook accounthasan activity log,which isa listofthe user'spostsand other
                 Facebook activitiesfrom the inception ofthe accountto the present. The activity log
                 includes stories and photosthatthe userhasbeen tagged in,asw ellas connectionsm ade
                 through the account,such as dtlildng''a Facebook page or adding som eone asa friend.
                 The activity 1og isvisible to the userbutcannotbe view ed by people w ho visitthe user's
                 Facebook page.
              44.Facebook N otesis a blogging feature available to Facebook users,and itenables usersto
                 writeandpostnotesorpersonalweblogs(&%1ogs''),ortoimporttheirblogsfrom other
                 services,such asX anga,Live Journal,and Blogger.
:
              45.The Facebook G ifts feature allow susers to send virtualtdgifts''to their friendsthatappear
                 as icons on the recipient'sprofile page. Gifts costm oney to purchase,and a personalized
                 m essage can be attached to each gift. Facebook userscan also send each othertfpokes,''
                 which are free and sim ply resultin a notification to the recipientthathe orshe has been
                 IEPoked''by the sender.
    '         46.Facebook also has a M arketplace feature,w hich allow s usersto postfree classified ads.
                 Userscanpostitemsforsale,housing,jobs,andotheritemsontheM arketplace.
            Case 2:19-mj-00016-PMS Document 1 Filed 06/12/19 Page 18 of 25 Pageid#: 18
              47.In addition to the applicationsdescribed above,Facebook also provides itsusers with
          accessto thousandsofotherapplicationson theFacebook platform .W hen aFacebook
          useraccessesoruses one ofthese applications,an update aboutthatthe user's accessor
          use ofthatapplication m ay appearon the user's profilepage.
       48.Facebook usesthe term E'N eoprint''to describe an expanded view ofa given userprofile.
          The tW eoprint''fora given usercan include the follow ing inform ation from the user's
          profile:profile contactinform ation'
                                             ,New sFeed inform ation'
                                                                    ,status updates'
                                                                                   ,links to
          videos,photographs,articles,and otheritem s'
                                                     ,Notes;W allpostings'
                                                                         ,friendlists,
          including the friends'Facebook useridentitk ation num bers'
                                                                    ,groupsand netw orks of
          which the useris a m em ber,including the groups'Facebook group identification
          numbers'
                 ,futureandpasteventpostings'
                                            ,rejectedçfFriend''requests'
                                                                       ,comments'
                                                                                ,gifts;
          pokes;tags;and inform ation aboutthe user's accessand use ofFacebook applications.

       49.FacebookalsoretainsInternetProtocol(&tIP'')logsforagivenuserID orIP address.
          These logs m ay contain inform ation aboutthe actionstaken by the user I'
                                                                                  D or P address
          on Fàcebook,including inform ation aboutthe type ofaction,the date and tim e ofthe
          action,and the userID and IP addressassociated w ith the action. Forexam ple,ifa user
          view sa Facebook profile,thatuser's(
                                             IP 1og w ould reflectthe factthatthe userviewed the
          profile,and w ould show when and from w hatIP address the userdid so. Social
          netw orking providers like Facebook typically retain additionalinform ation abouttheir
          users' accounts, such asi
                                  nformationaboutthelengthofservice(includingstartdate),the
          types of service utilized,and the m eans and source ofany paym ents associated w ith the
          service(includinganycreditcardorbankaccountnumber).Insomecases,Facebook
          users m ay com m unicate directly w ith Facebook aboutissues relating to their accounts,
          such astechnicalproblem s,billing inquiries,orcom plaints from otherusers.Social
          netw orldng providerslike Facebook typically retain records aboutsuch com m unications,
          including records ofcontactsbetween the user and the provider's supportservices,as
l         wellasrecordsof any actions taken by the provideroruser as a resultofthe
1-
!i        com m unications.
.      50.As explained herein,inform ation stored in connection w ith aFacebook accountm ay
'
          provide crucialevidence ofthe ''who,w hat,w hy,when,w here,and how ''ofthecrinzinal
          conductunderinvestigation,thus enabling the U nited States to establish and prove each
          elem entoraiternatively,to exclude the innocentfrom f'urthersuspicion. In m y training
          and expzrience,a Facebook user's ''N eoprint,''IP log,stored electronic com m unications,
          and other data retained by Facebook,can indicate w ho has used orcontrolled the
     Case 2:19-mj-00016-PMS Document 1 Filed 06/12/19 Page 19 of 25 Pageid#: 19
     Facebook account.This ''userattribution''evidence isanalogous to the search for
     ''indicia ofoccupancy''w hile executing a search w arrantata residence. Forexam ple,
     profile contactinform ation,private m essaging logs,status updates,and tagged photos
     (andthedataassociatedwiththeforegoing,suchasdateandtime)maybeevidenceof
     w ho used orcontrolled the Facebook accountata relevanttim e. Further,Facebook
     accountactivity can show how and w hen the accountw as accessed orused. For
     example,asdescribedherein,FacebooklogstheInternetProtocol(1P)addressesfrom
     which users access theiraccounts along w ith the tim e and date.By determ ining the
     physicallocation associated w ith the logged IP addresses,investigatorscan understand
     the chronologicaland geographic contextofthe accountaccess and use relating to the
     crim e underinvestigation. Such inform ation allow sinvestigators to understand the
     geographic and chronologicalcontextofFacebook access,use,and events relating to the
     crim e underinvestigation. Additionally,Facebook builds geo-location into som e ofits
     services. Geo-location allow s,forexam ple,users to ''tag''theirlocation in posts and
     Facebook ''friends''to locate each other. Thisgeographic and tim eline inform ation m ay
     tend to eitherinculpate orexculpate the Facebook accountow ner. Last,Facebook
     accountactivity m ay provide relevantinsightinto the Facebook accountow ner's state of
     m ind as itrelates to the offense underinvestigation. Forexam ple,inform ation on the
     Facebookaccountmayindicatetheowner'  smotikeandintenttocommitacrime(e.g.,
     informationindicatingaplantocommitacrime),orconsciousnessofguilt(e.g.,deleting
     accountinformationin anefforttoconcealevidencefrom 1aw enforcement).
  51.Therefore,the com puters ofFacebook are likely to contain a11the m aterialdescribed
      above,including stored electronic com m unications and inform ation concerning
      subscribersand theiruse ofFacebook,such as accountaccess inform ation,transaction
     inform ation,and otheraccountinform ation.

         IN FO RM A TIO N TO BE SEA RC H ED A ND TH ING S TO BE SEIZED

  52.I anticipate executing this w arrantunder the Electronic Com m unicationsPrivacy A ct,in
      pm icular18U.S.C.jj2703(a),2703(b)(1)(A)and2703(c)(1)(A),byusingthewarrant
      to require Facebook to disclose to the governm entcopiesofthe records and other
      information(includingthecontentofcommunications)particuladydescribedinSection1
      ofAttachm entB .U pon receiptofthe inform ation described in Section 1ofA ttachm ent
     B,governm ent-authorized personsw illreview thatinform ation to locate the item s .
Case 2:19-mj-00016-PMS Document 1 Filed 06/12/19 Page 20 of 25 Pageid#: 20
     described in Section 11ofAttachm entB .
                                         CO N CLU SIO N
'
      53. B ased on the forgoing,l requestthatthe Courtissue the proposed search w arrant.
      54.ThisCourt,the U nited StatesD istrictCourtforthe W estern DistrictofVirginia,has
         jurisdictiontoissuetherequestedwarrantbecauseitist&acourtofcompetent
         jurisdiction''asdefinedby 18U.S.C.j2711.18U.S.C.jj2703(a),(b)(1)(A)&
         (c)(1)(A).
      55.Pursuantto 18U.S.C.j2703(g),thepresenceofa1aw enforcementofjjcerysuot
         required forthe service or execution ofthisw arrant.



                                                    Respectfully subm itted,



                                                    Special g tR yan C.Tem m
                                                    Bureau ofA lcohol,Tobacco,Firearm s,and
                                                    Explosives
                                                    U nited StatesD epartm entofJustice



            Subscribed and sworn to before m e on                                   ,2019




            H ON ORA BLE JU D GE PA M ELA M EAD          A RGEN T
            UN ITED STA TES M AG ISTRATE JU D GE IN TH E
            W ESTERN D ISTRICT O F V IRG N A




    Case 2:19-mj-00016-PMS Document 1 Filed 06/12/19 Page 21 of 25 Pageid#: 21
                                A TTA CHM EN T D


        Facebook conversationsbetween M isty N ELM S and CarlLee D A V IS Jr.




Case 2:19-mj-00016-PMS Document 1 Filed 06/12/19 Page 22 of 25 Pageid#: 22
i

                                                                                                               -  F= U
                                                                 œ œ         hö   N)    M M M                  NJ NJ O
           Nœ Nœ Nœ Nœ Nœ Nœ                       Nœ Nœ Nœ     N <          N    N     N N N                  N .N . -
                                                                             X                                 (D x
           Nm Nm Nm Nm Nm Nm                       Nœ NW No     No No        N    N     NX N
                                                                                           O NX                N    N
           & &      & &       D &                  D c      D   D c          c    c     & &      c             c    o
           œ œ      œ c       œ c                  c c      c   c œ          m    X
                                                                                                               F=   F'A . .
           c &      c         O Y                  Y M      œ   c    œ       &          kD       (X            xû G
                                                                                                               l  < H
           o b -              u /                  - y D        M    M                  &        W
                                                                                                 œ             c    œ     o
           c & m              o œ                  œ c œ        M    M       &
           .. p y*
           -                  J o
                              * **                 L L Q        M    c                                         ** ji.
           < m      tn        o kD                 Y tD m                    W          W                      o    œ
           K m
             O K.             0                                 0 0
                              Q) 0
                                 œ                 K. K. O
                                                         O      œ œ          K          K        K             O K. *œ
                                                                                                               m
           G'
           -
                D G
                  -
                              &    a               G G =
                                                   e e          & =          G*
                                                                             &          G*
                                                                                        e
                                                                                                 G*
                                                                                                 &+            =   G J
           <    r <           =    =               < < r                     <          <        <             r- <- n.
           c    m             m    O                            *    0                                         rn         *
                * c           m    e               c X O
                                                       e        *    0       X          Z        X             o c n
           L o 1              o o                  1 1 o                                CD       O               CD c
                                                                                                               U .-
                                                                c c
           R m R              œ œ                  R R œ        œ    œ       R          R        R             œ R m
           @t 5. (n           S. S.                tn tn S.     5.
                                                                œ =
                                                                   5.                   œ
                                                                                                               m'         f:

           K K K K K                                    K K     K K          K    K     K K K                  K
                                                                                                               G. K
                                                                                                                  G. m
                                                                                                                     o;
                                                                                                                     f
           G' G- G' G' G'                               G' G'   G*
                                                                & &
                                                                   G*        G*   G
                                                                                  e
                                                                                    *   *    &   &             r+   &+        *
           <& <& <G <& <&                               <e <e   <    <       <    <     < <      <             < <
           = = = c c                                    X X     X c          Z    c     Z Z Z                  c c *
                                                                m    O                  *    O   m             O    e     D
           R R R R R                                    R R     R R          R    R     R R R                  R R z
           1Q >% 15 w/ 14                               y. .
                                                           M?                           % y w
                                                                                        .   t
           O    m   m    œ    œ                         œ   œ
                                                                0
                                                                m
                                                                     0
                                                                     œ
                                                                             C3
                                                                             m    œ     œ    O   m
                                                                                                               D n R
                                                                                                               m    m     *
           & X D         & =                            & &     D    &       &    D-    &    = =               &    &     *
                                                                                                               r    r
           O    *   Q    O    O                         O   Q   m    O   m        (D    *    O   O             *    m
           O    O   *    O    m                         O   m   *    O   m              *    O   m             *    0
           c c c c c                                    c c     c c c        c    c     c                      c c
           m    m   m    m    œ                         m   m   œ    œ   m   œ    œ     m cœ cm                m    m
           5. 5. î. S. S.                               5. 5.   5. %. %.     <    <     < < <                  < <
                                                                œ œ œ        G*   y*    G' G' G'               G@ G*


                s o
                  w =
                    -q z r   '* : R= w
                                     o                                            =     O c           =
                          = c                                   -b c
                                                                r            œ    C)    v m                    : r
                                                                                                                 Xn o
                                                                                                                    n
                  œ œ ,=. c. t
                             x.
                              n Q.   a)      -                  X9 ,
                                                                   .+        W          ' R           R        = <
                                                                                                               <
                                                                                                                    o
                                                                                                                          e.
                  Y c
                    '* r: O q) % X f         - '                             O          u .. =        œ        9: tl
                                                                                                                  œ       o
                     - o      n  =q n . = O
                              rn -        =                     =            L    R     c
                                                                                        œ =
                                                                                                      c'       = =        >
                    u-.       (p (: c (n =                                   c.         e* O          O                   -
                    =   pl   a) = '* o)                         X'                                    c        =    c)
                    tn. e F= e
                    e             co                                         =    =
.                   Y' =                                                     O
                       - NF-
                           a.          5. o,.+ =
                                               *                             E          Q =           <
                                                                                                      O
                                                                                                               0Q o
                                                                                                                0
                    > D- x:            ,'+ o c
                                       =       fpx              X                       = ra          c         ..+ R
                                                                             R          G. &
.
                    R o2
                       n) 5.           m
                                       = = o =                  N                          =          c        c    œ
,                   < < tn             O     c =                                        = cn          O        œ    rD
                    =    o             =     * CD                                       O =           =        œ    m
                    O tn x
                      O                a)    rp <x                                      c
                                                                                        œ -c          D.
                    c    rn                                                                           V
                                                                                                               c 9
                    m V o              E
                                       = =.. =                                          * P           =        o :
                                                                                                               c    =
                    rp =
                       a) =o           x m-
                                            . g.                                                      N.
                                                                                                       *
                              r+       ee          c)                                                 m        O
                         pl             =     c m-                                                    =        < X
                         o    U'        CD    o                                                       c.       tD O
                              TD              o                                                       c.
                         =
                         .+   z         e*
                              n:       =o    JQ
                                              rp                                                      O
                                                                                                      œ
                                                                                                               R cM
                              &        c. =                                                           O        fD (n
                              qh       = C:                                                                       E
                              E        x xo
                                       m                                                                             =
                                                                                                                    (rQ
                              xo       rn
                                       'b >                                                           &              c
                                                                                                      =
                               c       - CQ                                                           CD
                              R        u.
                                       c. -
                                          CD                                                          X
                                                                                                      =
                              l.       -
                                       œ o
                                         tn                                                           O
                              =
                              -        E B                                                            œ
                              x        œ e                                                            m
                              .        <     e                                                        D. R
                              ï        O E
                                       e =                                                               =
                              1        0 1                                                            D œc.
                              .-       r
                              OQ       c                                                              F  O
                              O
                              g*
                                       '
                                       n
                                       œ                                                                 CD
                                                                                                         :7
                                                                                                      c
                                                                                                      c. c
'                                      >
                                       &                                                              c
                                       o                                                         =    * O
                                                                                                 c    I c
                                                                                                      -h
                                       c.                                                        2 (n <
                                                                                                 m
                                        =                                                        c1 K:
                                                                                                    & rLn
                                                                                                        )
                                       0Q                                                        = x =
                                        O                                                        o m       c
                                       5*                                                        =    tp r.
                                       Q                                                         E (
                                                                                                   o5 P.
                                       O                                                         R O 0.
                                       R                                                           D R
                                                                                                      m o
                                                                                                      -* Q
                                                                                                      O t
                                                                                                           W
    Case 2:19-mj-00016-PMS Document 1 Filed 06/12/19 Page 23 of 25 Pageid#:
                                                                        c   23
              œ œ               œ œ œ œ œ                                     œ œ œ œ œ                          œ œ œ        c
              N N               N N N N N                  N   N    N        N N N N N                           N N N
              œ œ               œ œ œ œ œ                                     M M M M M
              D D               & & & & &                                                                        M M M
              N N               N N N N N                  N& Nc    Nc       Nc Nc Nœ Nx Nm                      N N N
              M M               M M M M M
              o c                 D     c &     & D        &   c    c        & D       & &     c                 &    &   D
              c c                 c     œ c     c c        c   c    c        c c       œ c c                     œ    œ   c
                                                               Kz            M M       M - -
              >       -           >     >   &   <          C3 &              D D       D X Y                     m    œ   -   R
              o       œ           Y     -   M   -          œ   M                                                 œ    M   &
              m       m           m     m   œ   c          œ   m             œ    œ    -   m   M                 Y    &   œ
              œ       m           œ     M   &   -          o o               o œ       - œ     -                 M    o   m
              o       m           m     -   x   œ          o M               œ m       m <     o
              I X                 O) m
                                  n  O X. O
                                          œ                K E               K œ
                                                                               O K K K                           K
                                                                                                                 G. O
                                                                                                                    O K
                                                                                                                    = G.      *
              G'
              & &
                 G'               = ::!. G
                                         -
                                           :n-             G*
                                                           & G*
                                                              &              G'
                                                                             - :7. G
                                                                                   &. G
                                                                                      &. G
                                                                                         &.                                   D
              <       <           = = <         =          <   <             <    r- <     < <                   <    = <     Q.
                                                                                                                              *
              Z Z                 o e c a                  Z Z               c o X X c                           C rp c
              -
                                                                             (D        (D CD CD                  L = 1
              R -R                o O
                                  O o R
                                      - Y
                                        o                  R R               R                                   R Y
                                                                                                                   - H        *
              œ œ                 < < œ S                  œ œ               œ Y
                                                                               < R
                                                                                 œ R
                                                                                   œ R
                                                                                     œ                           t
                                                                                                                 n S. =
                                                                                  G*                                          *

              K K                 K K K K K                K K               K K K K E                           K. K
                                                                                                                 G  G. K
                                                                                                                       G.     m
                                                                                                                              *
                                                                                                                              n
              GX R*               R* R* R* G* R*           G* G*             G * G* G' G* G*
                                                                             & & & & *
              <       <         < <         < <        <   < <               <    < <      < <                   < < <        =
              Z Z                 c c c c x                C C               X c c c x                           Z X X .      *
              *       *           O     m   O   O      O   m   O                                                 rn rn rn     D
              R R                 R R R R R                R R               R R R R R                           3 H H        a
                                                                                                                 a a m        œ
              0 0
              m o
                                  *
                                  m
                                        0 0
                                        m œ
                                                0 0
                                                œ œ
                                                           0 0
                                                           m m
                                                                             0 0 0
                                                                             m m m
                                                                                           0 0
                                                                                           œ œ
                                                                                                                 D n n
                                                                                                                 m œ m
                                                                                                                              R
                                                                                                                              m
              = &                 &     = =     & &        c &               & = &         & &                   & &      &   W
                                                           m   r
              *       *           *     0   *   0      *   m   O             O    Q    O   O   m                 *    O   O
              0       0           *     0   *   0      0   *   0             O    &    O   m   *                 &    O   *
              c c                 c c c c c                c c               c c c c c                           c c c
              œ       m           m     œ   œ   m      m   m   m             œ    œ    œ   m   œ                 œ    œ   m
              < <                 <     < <     < <        <   <             < <       < <     <                 < <      <
              R* RX               R* G* G' G* R *          G ' G*            R* G* G* R* R*                      G' G' G'

    rn = = o - = m -- %
    W                                                               O K =
                                                                    D   O E                O R     Q             0 %          O
    m C R             X X O                 Wc* -                   m <œ rn F              R F     O             œ =
    r: <= o           rb
                       a H =  -              (-.
                                             ,nx                                                   R             & *
                                                                                                                 J o
                                                                                                                              Q
    m- -
    o ch R
                         x
                      = fn ï                 : -
                                                 fD                 œ 2. %c-' o                    =             e e
                                                                    Q.  rh œ =                     O             = W          D
    =   tn ï
    = = o
                      r
                      -
                      o
                       p. r
                       +  .e
                           +. X
                              =
                                             o
                                             m' o
                                                 -p.
                                                 r                  n. u-z e* &
                                                                    O        œ oQ
                                                                                           O                     m    œ
        -             n =                    m =                    R        =
                                                                             tn =                  D
    t
    D u.. 2           œ 0Q CD                r. =                            rn r*                               W
                                                                                                                 '
                                                                                                                 -*
                                                                                                                   t%
                                                                                                                    a)
                                                                                                                     -
    = r cs                n. =              =- x                    r+       u' .nJ
                                                                             c                                   c    œ
      e =                 e       =             =                   E          .                                 o a)
      = X                 œ       O             W                    =
      O -.                (n      -.            n)                  CQ       -                                   R %
      = =
        -
                          r
                          cn      =             =                            =                                   cD =
                                                                                                                 t    *
                                                                             m                                      .
       O
       c O
         c                 m .o                 R                            c.                                  =
                  .        = 17                 -h                           &*                                  X
      c
      r; O
         r+                c. R                 O
                                                =
      œ                   DQ =-.                n)                           œ                                   c
                                                                             =
      r+                  O .$n                 L.                           c.                                  r+
      =                   =         .           fD                           =                                   =
      CD                          (n                                                                             m
      -5                  o                     r                            O                                   =
      -                   c       O                                                                              m'
       49                 e- =                  X
                                                -                            R                                   <
                                                                                                                 O
       =                  e*     c.             =                            c                                   c
       O                  =
                          c)    <-q             c                            rl                                  œ
       ,*                        m              e'+                          =                                   O
        =                 c. -$                 n'
       =                  o w                                                                                    R
       c.                 o -.                  O                                                                c
        o                 D QQ                  =                                                                fn
       œ                   K e o-               -q
                                                c.                                                               =
       O                     . ,-.              <
       3
       O
                          o'
                           s
                           = =.
                               m                r
                                                =
                                                 D
       -                   r+ (5                -.
       =
       - *
                           : n)                 o
                                                =.
      D                   u? tn
                          -                     c
      x                   = =                                            O
      -                   X       O
       O
       œ
                          n
                          =
                           )i
I
       O                  o
                          = n
                             CD
       ..+,
       =                  n. =
       D                  o œ
       :                  < c                                                                          =
                                                                                                         c
                                                                                                         c
       =                  =                                                                            r n
       CD-                                                                                             O  m'
                                                                                                          œ
                          ES                                                                           Q eO'e
       ma                 - *
      .m
       M                  &
       =                  œ                                                                            0 =
                          O                                                                            0 =
                                                                                                       r    e
       =                  R                                                                            c' E'
                                                                                                       œ
       =                   fD
       :D                  =                                                                           rl c
                           . ..                                                                        m' >
       =                   =                                                                           F= =
       -*
       D                  CQ                                                                            &   O
      (rQ                  =                                                                           <=   r
                                                                                                            x:
       e*
       O                   ='                                                                           œ   O
                           (D
       :D
       &
      Case 2:19-mj-00016-PMS Document 1 Filed 06/12/19 Page 24 of 25 Pageid#: 24
                                                    œ œ œ œ œ œ œ œ œ œ u
                                                    N
                                                    œ N
                                                      œ Nœ N
                                                           œ Nœ N
                                                                œ Nw N
                                                                     œ Nm N
                                                    c c o c c c o o o o *
                                                                          œ :
                                                    N    N    N   N   N    N   N   N    N   N
                                                    D    c    D &     & &      & &      o &
                                                    œ    œ    œ œ     œ œ      œ œ      c œ

                                                    NJ NJ Na Na M F= F= F= F= F= g
                                                    M    M    -   &   D    m   œ   m    m   W    m
                                                    D    m    M   M   M    o   o   o    œ   <
                                                    c    -    m   M   o    m   œ   -    o   m
                                                    Y    m    M   &   œ    c   >   <    <   c
                                                    K K K O
                                                          X K O
                                                              X K O
                                                                  . K K O
                                                    G ' G' G' :n. G ' n . G' n. G' G' D
                                                   <e <e <e = <e           = <& r- <e <e         X
                                                            O              fD   fD               *
                                                     c c Z q) Z (: Z rn Z X =
                                                    O- (
                                                       -D C
                                                          -D  CD   rn   rn fD =
                                                    R R R a
                                                          c) R- ûc) R- œc R - R
                                                                              - s
                                                    m œ = < . (, < . tn < . m œ R
                                                                  G        B       G             *

                                                    K K K K K K K K K K D
                                                                        O
                                                    1* G' G' G' G' G' G' G' G' G' D.
                                                    e e e e e e e e - e
                                                   <     < <      < <      <   < <      < <
                                                    = = X X X X c = = = *
                                                    R R R R R R R R R R =
                                                    m    m    m   œ   o    m   m   m    m   m    m
                                                    &    &    &   &   &    &   &   =    =   =    œ
                                                    m    m    O   *   O    m   *   *    m   m
                                                    m    m    O   *   O    m   m   O    m   O
                                                    c c c c c c c c c c
                                                    m    œ    œ   m   œ    m   œ   m    m   m
                                                    < <       < <     < <      <   < < <
                                                    G' G' G' G- G' G' G' G' G' G'


                                                    =         m c
                                                              m- -s =
                                                                    R c
                                                                      n O
                                                                        w 'O
                                                                           =* X
                                                                              c t
                                                                                œm O
                                                                                -  o
                                                    œ             =o = =:
                                                    =                   = <œ       N.on
                                                                                      CD = D
                                                                                           r*
                                                    ='             o m
                                                                     tn n) =       = -N          *
                                                                                                 o
                                                    <             c z'         H *
                                                    O             '* =           D o
                                                                                   œ
                                                                                   ,.+ o.
                                                                                                 .+
                                                    c             =
                                                    m             rn x         =
                                                                               c   œ
                                                                  D '
                                                                    =*          :q <
                                                    O               rn         'S O
                                                    D                 n
                                                                      a)
                                                                                =* 8*
                                                                               x CD
                                                                      =n
                                                                      t        - R
                                                                               o
                                                                      =            vt
                                                                      O            œ
                                                                      ï
                                                                      *
                                                                                   œ
                                                                                   a



                                                         CQ
                                                         O

                                                         O



                                                                                            O
                                                                                            œ
                                                                                            c.
                                                                                            O
                                                                                            V
                                                                                            O
                                                                                            R
                                                                                            O
                                                                                            =
                                                                                            =
                                                                                            O




Case 2:19-mj-00016-PMS Document 1 Filed 06/12/19 Page 25 of 25 Pageid#: 25
